Citation Nr: 0736730	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1942 to June 1949 and from July 
1949 to August 1966.  The veteran died in November 1993.

By rating action in July 1994, of the Winston-Salem, North 
Carolina, Regional Office (RO) denied service connection for 
the cause of the veteran's death.  The appellant and her 
representative were notified of this decision and did not 
perfect a timely appeal.

In October 1997, the Board of Veterans Appeals (Board) found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  A Motion for Reconsideration of the Board's 
October 1997 decision was denied in May 2000, and again in 
January 2001.

This matter comes to the Board on appeal from a July 2000 
rating decision by the Winston-Salem, North Carolina, RO of 
the Department of Veterans Affairs (VA), which denied the 
appellant's application to reopen a previously denied claim 
of entitlement to service connection for the veteran's cause 
of death based on a lack of new and material evidence.  In 
December 2003, the Board remanded the matter on appeal for 
additional development.

In a June 2005 decision, the Board again found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for the cause of the veteran's death.

The appellant appealed the June 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Remand was filed in September 2006.  In a 
September 2006 Order, the Court vacated the June 2005 Board 
decision and remanded this matter to the Board for 
readjudication.  Thereafter, in February 2007, the Board 
remanded this matter to the RO via the Appeals Management 
Center (AMC) for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for whether new and 
material evidence was received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death, even though such action will, regrettably, 
further delay an appellate decision in this claim.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the appellant 
by the RO and AMC in correspondence dated in February 2004, 
April 2004, February 2005, March 2007, and April 2007.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist in completing her claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and requested that 
she send in any evidence in her possession that would support 
her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).
During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In October 2007, following certification of the appellant's 
appeal to the Board in August 2007, the appellant's attorney 
submitted additional evidence to the RO in support of the 
appellant's claim.  This additional evidence was then 
forwarded to the Board to be associated with the claims file.  
Additional new evidence associated with the record includes 
undated lay statements from the appellant and other lay 
persons.  Unfortunately, the October 2007 statement submitted 
by the appellant's attorney did not include a waiver of 
agency of original jurisdiction review of this evidence.  As 
the appellant has not waived agency of original jurisdiction 
consideration of the evidence submitted in October 2007, the 
case must be remanded for additional development.  See 38 
C.F.R. § 20.1304(c) (2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO must readjudicate the issue of 
whether new and material evidence was 
received to reopen a claim for 
entitlement to service connection for the 
cause of the veteran's death with 
consideration of the additional evidence 
received since the most recent 
supplemental statement of the case (SSOC) 
issued in August 2007.  If the benefit 
sought on appeal remains denied, issue a 
SSOC to the appellant and her 
representative that shows consideration 
of all additional pertinent evidence.  
The appellant and her representative 
should be given an opportunity to 
respond.  Thereafter, the claim should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


